Citation Nr: 0806230	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The appellant had active service from January 1979 until July 
1981.

The matter comes before the Board of Veterans' Appeals on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran has a current disability involving his low 
back.  

2.  There is no indication in the veteran's service medical 
records or in medical records for years following separation 
from military service showing the presence of a low back 
disability.

3.  The first medical evidence of a disability from a low 
back condition was recorded in 2004 and is not shown to be 
causally related to any incidence of military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the initial notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on November 29, 2004, that fully 
addressed all four notice elements and was sent prior to the 
March 2005 initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran identified medical treatment 
through the VA medical centers in Amarillo, Texas, and 
Dallas, Texas.  The RO obtained those records.  In addition, 
in June 2005, the veteran was afforded a VA examination in 
connection with the claim.  The Board has considered the 
veteran's complaints that the examination was inadequate.  
The Board finds, however, that the examination was adequate.  
The examination was performed by a Certified Family Nurse 
Practitioner and co-signed by a physician.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007); (A nurse 
practitioner can offer competent medical evidence.)  The 
examination, as described below, included a review of the 
claims file, a physical examination of the claimant, and an 
opinion was rendered addressing the likely etiology of the 
current low back disorder.  In addition, the veteran's 
concerns regarding the adequacy of the June 2005 examination 
were reviewed by the examiner and addressed in a supplemental 
report dated in October 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained identified VA 
records from the VA medical centers in Amarillo and Dallas 
Texas and medical records from Dr. B. for the period 1996-
2001.  The veteran submitted information concerning earlier 
treatment by a Dr. J. at the North East Medical Center in 
Amarillo, but he asserted all his records were destroyed in a 
fire.  Moreover, in his statement to VA physicians in July 
2004, he asserted his back problems had only surfaced 5 
months before, in February 2004.  This comports with the 
February 5, 2004 entry in the veteran's VAMC Amarillo medical 
records which record his concerns related to back pain and 
the consequent order by physicians on that date to obtain 
spinal x-rays.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary or 
available for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

				Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disability diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including, among others arthritis).

The veteran currently has degenerative disc disease of the 
lumbar spine.  The disability was first reported to VA 
officials in Amarillo in February 2004 and most recently 
diagnosed during a VA Compensation and Pension (C&P) Medical 
Examination in June 2005.  Accordingly, there is evidence of 
a current disability, and the question then turns to whether 
it was incurred during the veteran's service on active duty 
between 1979 and 1981. 

On his initial 2004 application for VA compensation benefits, 
the veteran asserted that the low back disorder began during 
service from 1979-1981, and that he has been suffering from 
it ever since.  In one of the other documents of record 
related to this claim, .e.g. a VA Form 21-526 filed in 
September 2004, he asserted that the low back condition was 
initially manifested in November 1979, while serving on 
active duty.  His medical records reflect two jeep accidents 
which occurred on October 23, 1979, and January 30, 1980, 
respectively, while he was assigned at Fort Lewis, 
Washington.  

The Board will first address whether a current low back 
disability was incurred during the veteran's active duty 
service in the U.S. Army.  The veteran's service medical 
records for the period of active duty from 1979-1981 reveal 
no complaints or findings indicative of a low back disorder.  
On the veteran's report of examination upon entry in service 
in 1979, and upon separation from active service in 1981, the 
veteran and the military examiners reported no findings of a 
low back disorder.  

Examinations of the two jeep mishaps reported in the file 
reveal the following:  

In the October 23, 1979, mishap at Fort Lewis, the veteran 
was a passenger in a jeep which rolled over resulting in his 
right flank striking the moving jeep as he scrambled away.  
In addition, the records document his complaints of left 
elbow and abdominal pain.  The right flank pain was treated 
with Tylenol and he was told to rest at home on the evening 
of October 23.  He was also examined on October 23, 1979, for 
any possible resulting back disorder.  The physical 
examination of the claimant's back at the time reflected that 
he was able to flex his back and touch his ankles.  His gait 
was normal and his heel to toe walk was normal.  His 
sensation was normal and the x-rays of his lumbar spine were 
negative.  

On January 30, 1980, the veteran was a passenger in a jeep 
which rolled on its side pinning his right ankle under the 
front window frame.  The resulting non-displaced medial 
malleolus fracture of his right ankle was treated by casting 
and convalescent leave.  The ankle fracture and related 
abrasions were the only reported injuries from this incident.  
The treating physician noted that there was no tenderness 
other than the right ankle and no tenderness over the fibula.  

In sum, and despite the veteran's allegations to the 
contrary, the medical records of provide no evidence of 
complaints of, or treatment for, any back pain or disorder 
while in military service.  Moreover, there is no indication 
of any related complaints or x-ray evidence of arthritis in 
the year following active military service.  See 38 C.F.R. 
§ 3.309(a).  

The first identified record showing treatment for a back 
disorder is recorded in the veteran's appointment for 
treatment at the VAMC in Amarillo in February, 2004.  At that 
time, health provider W.H.W scheduled him for lumbar x-rays 
and for a physical therapy evaluation.  

The veteran again sought treatment from the VA medical system 
with the claim of increased pain due to his back disorder at 
the Dallas Veterans Affairs Medical Center (VAMC) in December 
2004.  On December 16, 2004, the veteran was referred to and 
seen by Dr. J. D. at the Dallas VAMC where he was given a 
myelogram, diagnosed with lumbar stenosis, and was scheduled 
to return to the clinic for a follow-up appointment to 
discuss his myelogram.

In the June 2005 C & P examination, the examiner, FNP J.L.T. 
and co-signer, Dr. J.R.B. agreed that the veteran's current 
back condition was not likely the result of his military 
service.  They found the current back condition is "less 
likely as not (less than 50/50 probability) caused by or the 
result of the jeep accident in service." They noted that the 
veteran's service medical records contained "no mention of 
low back pain."  They further noted that they had reviewed 
the notes of Dr. B. for the period 1996-2001 but found no 
mention of low back problems.  They further noted that the 
veteran began to suffer pain from the back condition in 
February 2004 and was referred subsequently to the Dallas 
VAMC and provided a neurologic examination.  

In sum, the only evidence before the Board that the veteran's 
current low back disability was incurred during the veteran's 
active duty service in the U.S. Army from January 1979 until 
July 1981 is his statement to that effect.  While the 
veteran's description of his suffering over a long period of 
time (since 1979) is competent evidence of record, it may be 
entitled to less weight as a result of the other evidence of 
record.  That other evidence includes the lack of evidence of 
the veteran seeking medical treatment for a back disorder 
until much later (2004); the fact that the veteran's service 
medical records for the period of active duty from 1979-1981 
reveal no complaints or findings indicative of a low back 
disorder; the fact that the medical records reviewed by the 
C&P examiners from Dr. B. for the period 1996-2001 contained 
no such evidence; the fact that the veteran's military entry 
and separation examinations, partially filled out by the 
veteran himself, reflect no claim of a back disorder; and the 
fact that the veteran in a July 2004 VA exam cited to the 
February 2004 timeframe for the onset of back problems.  

The Board is aware that the veteran's statements are not 
automatically considered to lack any probative value merely 
because they are uncorroborated.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. June 2006).  However, in this case the 
Board finds that the veteran's unsubstantiated report of back 
problems continuously since service is not credible and, 
thus, affords considerably greater weight to the absence of 
any indication of treatment for his back until February 2004.  
In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  This multi-year period without credible 
evidence of treatment for the veteran's lumbar spine is 
evidence that there has not been a continuity of 
symptomatology since service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

There is also evidence in the veteran's file reflecting 
indirectly that it is less likely than not that the veteran's 
back concerns arose during his active military service.  
These indicia include the veteran's own statement in 
providing a medical history during an examination for anxiety 
in August 2002 at VAMC Amarillo.  He stated at that time that 
he worked as a truck driver.  The file reflects he previously 
had worked in construction.  In the August 2002 VAMC 
appointment, he stated that "[h]is exercise consists of 
loading and unloading from the trucks every night, and he 
also works horses in his spare time."  He further explained 
to the health provider in the August examination that:

He used to drive long distances until April of this year 
[2002], and at that time, he decided to switch to a 
route between Amarillo and Wichita Falls every night.  
He thinks that his anxiety has improved and also he has 
more time to spend with the family, plus he gets more 
exercise during this job."  

There was no mention of a back disorder in August 2002.  With 
respect to the normal information taken concerning pain 
management, the veteran reported in the August 2002 VAMC 
appointment that he "[w]as free of pain with no complaints 
of discomfort."  Based on a consideration of all the 
evidence of record, it does not appear that the veteran's 
current lower back condition can be shown to be related to 
any disability incurred or aggravated during active service.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.  Applying the requirements set 
forth above to establish a nexus between the veteran's 
military service and his current disability, the Board 
concludes that service connection for a lower back condition 
is not warranted.  Because the preponderance of the evidence 
is against a finding of service connection for the veteran's 
lower back condition, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 





(CONTINUED ON FOLLOWING PAGE)


Principi, 274 F. 3d 1361 (2001).  As such, the benefit sought 
on appeal must be 
denied.   

ORDER

Service connection for a low back disability is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


